PER CURIAM.
Jose Vazquez-Pacheco directly appeals after he pled guilty to illegally reentering the United States, and the district court1 sentenced him within his calculated Guidelines range to 16 months in prison. His counsel has filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), arguing that the district court imposed a substantively unreasonable sentence. Counsel has also moved to withdraw.
Upon careful review, we conclude that the district court did not impose a substantively unreasonable sentence. See United States v. Feemster, 672 F.3d 455, 461-62 (8th Cir.2009) (en banc); see also Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). In addition, having independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw, and we affirm.

. The Honorable Linda R. Reade, Chief Judge, United States District Court for the Northern District of Iowa.